SAO 24SB Mev. (CASE DAE EHOOLFENIB-JCW Document 318 Filed 04/26/19 Page 1 of 7

 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V.
DWAYNE WINANS, JR. Case Number: 16-175 G

USM Number: 67542-018

Robert Toale

Defendant’s Attorney
Social Security No.: Xxx-xx-2187

THE DEFENDANT:
[ ] pleaded guilty to count(s)

[ ] pleaded nolo contendere to count(s) which was accepted by the court.

y |'vas found guilty by a jury on April 26, 2018 as to counts 2, 3, 4, 5, 6, 7, 8 and 9 of the Second Superseding Indictment and all
nderlying counts.

The defendant is adjudicated guilty of these offenses:

 

Title & Section Nature of Offense Offense Ended Count

18:2119 Carjacking 2,4

18:2113(a) Bank Robbery 6, 8

18:924(c)(1)(A)(it) Brandishing a Firearm in Relation to a Crime of . 3,5, 7,9
Violence

The defendant is sentenced as provided in pages 2 through _7 __ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984,

The defendant has been found not guilty on count 10 of the Second Superseding Indictment.

 

Count(s) dismissed on the motion of the United States: | of the Original Indictment.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

 

    

COURT REPORTER: Mary Thompson April 26, 2019
Date of Imposition fries nent
/
ASST. U.S. ATTORNEYS: Michael McMahon, Jeff Re
Sandman and David Sinkman / JC

 

( / siena ature of Judge J
PROBATION OFFICER: Shalita Morgan Nannette Jolivette Brown, United States District Judge

Name and Title of Judge

Pray 3 2014

 

Date
Case 2:16-cr-00175-NJB-JCW Document 318 Filed 04/26/19 Page 2 of 7
AO 245B (Rev. 02/18) Judgment in Criminal Case

Sheet 2 — Imprisonment

 

Judgment — Page 2 of 7
DEFENDANT: DWAYNE WINANS, JR.
CASE NUMBER: 16-175 G

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of 360 Months,
with credit for time served.

This term consists of 24 Months as to each of Counts Two, Four, Six and Eight, to be served Concurrently, and a term of 84 Months as to
each of Counts Three, Five, Seven, and Nine, to be served Consecutively each other and to the terms imposed on Counts Two, Four, Six,
And Eight. This term of imprisonment shall run Concurrent to any term of imprisonment that may be imposed under Orleans Parish
Criminal District Court, Docket #527141.

[| The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

[| The defendant shall surrender to the United States Marshal for this district:
at am. p.m. on
as notified by the United States Marshal.

[- The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons: before 2:00 p.m. on
as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
| have executed this judgment as follows:
| Defendant delivered on to
t , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
 

AO 245B (Rev. 02/@asenAiG-CrO@TRS-NJIB-JCW Document 318 Filed 04/26/19 Page 3 of 7
Sheet 3 — Supervised Release
Judgment—Page 3 of 7
DEFENDANT: DWAYNE WINANS, JR.

CASE NUMBER: — 16-175G

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of 5 Years.
This term of supervised release consists of Three Years as to each of Counts Two, Four, Six, and Eight, and Five Years as to each of
Counts Three, Five, Seven, and Nine, all to be served concurrently.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of future substance
abuse. (Check if applicable.)

You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)

You must cooperate in the collection of DNA as directed by the probation officer. (Check if applicable.)
You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ef seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you

reside, work, are a student, or was convicted of a qualifying offense. (Check if applicable.)

You must participate in an approved program for domestic violence. (Check if applicable.)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached

page.
AO2SB (Rev. O2TASeePett 6-<CHOG176¢NJIB-JCW Document 318 Filed 04/26/19 Page 4 of 7

Sheet 3A - Supervised Release

 

 

Judgment—Page 4 of 7

DEFENDANT: DWAYNE WINANS, JR.
CASE NUMBER: 16-175 G

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses you
from doing so. If you plan to change where you work or anything about your work (such as your position or your job responsibilities),
you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is
not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or
expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the |
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without first
getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may require
you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and
confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised Release
Conditions, available at: www.uscourts.gov.

Defendant's Signature Date:
AO 245B (Rev. OTA dydepent Gerry 75¢NJB-JCW Document 318 Filed 04/26/19 Page 5 of 7

Sheet 3D - Supervised Release

 

 

 

Judgment—Page 5 of 7

DEFENDANT: DWAYNE WINANS, JR.
CASE NUMBER: 16-175 G

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall provide complete access to financial information, including disclosure of all business and
personal finances, to the United States Probation Officer,

2. The defendant shall not apply for, solicit or incur any further debt, included but not limited to loans, lines of credit or
credit card charges, either as a principal or cosigner, as an individual or through any corporate entity, without first
obtaining written permission from the United States Probation Officer.

3. The defendant shall participate in an approved treatment program for drug and/or alcohol abuse and abide by all
supplemental conditions of treatment, which may include urinalysis testing. Participation may include
inpatient/outpatient treatment. The defendant shall contribute to the cost of this program to the extent that the
defendant is deemed capable by the United States Probation Officer. While under supervision, the defendant shall
submit to random urinalysis testing, as directed by the United States Probation Officer,

4, The defendant shall pay any restitution that is imposed by this judgment.

5. The defendant shall maintain full-time, legitimate employment and not be unemployed for a term of more than 30
days unless excused for schooling, training, or other acceptable reasons. Further, the defendant shall provide
documentation including, but not limited to pay stubs, contractual agreements, W-2 Wage and Earning Statements,
and other documentation requested by the United States Probation Officer. If unemployed, the defendant shall
participate in employment readiness programs, as approved by the probation officer.

6. As directed by the probation officer the defendant shall participate in an approved cognitive behavioral therapeutic
treatment program and abide by all supplemental conditions of treatment. The defendant shall contribute to the cost
of this program to the extent that the defendant is deemed capable by the United States Probation Officer.

 
Aen ike Case NJB-JCW Document 318 Filed 04/26/19 Page 6 of 7

n
Sheet 5 — a

Pr Le Ero tTs-
onetary Penalties
Judgment — Page 6 of

DWAYNE WINANS, JR.
16-175 G

CRIMINAL MONETARY PENALTIES

DEFENDANT:
CASE NUMBER:

The defendant must pay any imposed fine or restitution under the schedule of payments on Sheet 6.

Assessment JIVA Assessment* Fine Restitution
TOLALS $800.00 $ $ waived $ 12,187.00

The special assessment is due immediately.

[ v_}the determination of any additional restitution is deferred until July 11, 2019 at 10:00 a.m.
An Amended Judgment in a Criminal Case (AO 245C) will be entered after such determination.

[ v_ ]Ihe defendant must make restitution (including community restitution) to the following payees in the amount listed below.
CR 366d unless specified

If the defendant makes a partial payment, each payee shall receive an approximately proportioned
3664(i), all nonfederal

ercentage payment column below, However, pursuant to 18 U.S.

otherwise in the priority order or B
victims must be paid before the United States is paid.

Priority or
Percentage

Total Loss** Restitution Ordered

Name of Payee
Gulf Coast Bank and Trust $12,187.00

TOTALS $ $ 12,187.00

{ __| Restitution amount ordered pursuant to plea

[|The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject

to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
[Vv |The court determined that the defendant does not have the ability to pay interest and it is ordered that:

the interest requirement is waived for the restitution,
the interest requirement for the fine restitution is modified as follows:

oO
* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses

committed on or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 0(MasaideherdnrOH0dmmdNIBeICW Document 318 Filed 04/26/19 Page 7 of 7

Sheet 6 — Schedule of Pavments
Judgment— Page 7 _ of 7

DEFENDANT: DWAYNE WINANS, JR.
CASE NUMBER: 16-175 G

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties are due as follows:

A [__|Lump sum payment of $ due immediately, balance due
Oo not later than , or
O inaccordance with oO C, oa OD, Oo E,or O F below; or

B [V_|Payment to begin immediately (may be combined with oO C, oO D,or a F below); or

Cc . ;
L_Jpayment in equal monthly installments of $ , to commence; or

D [Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

ro [_v Special instructions regarding the payment of criminal monetary penalties:
Payment of restitution shall begin while defendant is incarcerated. Upon release, any unpaid balance shall be paid at a rate of $100 per month. The
payment is subject to increase or decrease, depending on defendant’s ability to pay.
Payments shall be made payable the Clerk, United States District Court and are to be forwarded to the following address:
U.S. Clerk’s Office, Attn: Financial Section, 500 Poydras Street, Room C151, New Orleans, Louisiana 70130.
The U.S. Bureau of Prisons, the U.S. Probation Office and the U.S. Attorney’s Office are responsible for enforcement of this order.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during imprisonment. All
criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the

court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

RA and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

Dwayne Winans, Jr., Defendant #1 and Bryson Tuesno, Defendant #2 in criminal action number 16-175. Joint and several amount $12,187.00
to Gulf Coast Bank and Trust.

[__}The defendant shall pay the cost of prosecution.
[__|he defendant shall pay the following court cost(s):

[ _]rhe defendant shall forfeit the defendant’s interest in the following property to the United States:
as referenced in the [Indictment/Bill]

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
